Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144395                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  KELLI BALL RAKOZY,                                                                                        Brian K. Zahra,
            Plaintiff-Appellant,                                                                                       Justices

  v                                                                  SC: 144395
                                                                     COA: 300880
                                                                     Washtenaw CC: 10-000394-CZ
  ADVANCE PRINT & GRAPHICS, INC., and
  GARY M. HAMBELL,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 29, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           s0827                                                                Clerk